ALLOWABLE SUBJECT MATTER 
Terminal disclaimer has been filed and approved on 02/15/2021.

Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statements of reason for allowance: 
	The examiner has found that the prior art of record does not appear to teach or suggest or render obvious the claimed limitations in combination with the specific added limitations as recited in independent claims and subsequent dependent claims. The prior art of record discloses vehicular wireless message communication but fails to teach or suggest a system and method of determining a non-line of sight (NLOS) path between the first vehicle and the second vehicle based on the vehicle data so that the NLOS path avoids a potential blockage and performing beam alignment between the first vehicle and the second vehicle based on the NLOS path before the potential blockage is predicted to occur.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip B. Tran whose telephone number is (571) 272-3991. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Philip B Tran/
Primary Examiner, Art Unit 2455
February 22, 2021